IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45446

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 438
                                               )
       Plaintiff-Respondent,                   )   Filed: April 30, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
BRANDON JEFFREY ALLAN,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Appeal from judgment of conviction and concurrent unified sentences of eight
       years, with minimum periods of confinement of four years, for trafficking in
       methamphetamine and possession of a controlled substance with intent to
       deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Brandon Jeffrey Allan pled guilty to one count of trafficking in methamphetamine, I.C.
§ 37-2732B(a)(4)(A), and one count of possession of a controlled substance with intent to
deliver, I.C. § 37-2732(a)(1)(A). In exchange for his guilty pleas, an additional charge that he
was a persistent violator was dismissed. The district court followed the recommended plea
agreement of the parties and sentenced Allan to concurrent unified terms of eight years, with



                                               1
minimum periods of confinement of four years. Allan filed an I.C.R. 35 motion, which the
district court denied.
        Mindful that Allan received the sentence he asked for, Allan asserts that the district court
erred in imposing an excessive sentence. The doctrine of invited error applies to estop a party
from asserting an error when his or her own conduct induces the commission of the error. State
v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
        Therefore, because Allan received the sentence he requested, he may not complain that
the district court abused its discretion.    Accordingly, Allan’s judgment of conviction and
concurrent unified sentences of eight years, with minimum periods of confinement of four years,
for trafficking in methamphetamine and possession of a controlled substance with intent to
deliver is affirmed.




                                                 2